Citation Nr: 1311113	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  09-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than panic disorder without agoraphobia and PTSD, but to include depression and depressive disorder, not otherwise specified (NOS).

2.  Entitlement to an initial disability rating in excess of 20 percent for chronic left shoulder dislocation, prior to February 8, 2010 and from June 1, 2010.

3.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served distinct and separate periods of active duty from August 2000 through March 2001, December 2003 through June 2005, and from June 2006 through March 2007.  Service personnel records and a June 2007 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida reflect that the Veteran was discharged from his third period of active duty under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for depression but granted service connection for a left shoulder disability and GERD, effective from March 21, 2007.  Noncompensable initial disability ratings were assigned for both service-connected disabilities.  A timely Notice of Disagreement contesting the RO's denial of service connection for depression and the assigned initial disability ratings for the left shoulder disability and GERD was received from the Veteran in April 2008.

In November 2008, the RO issued a Statement of the Case (SOC) and a new rating decision which awarded higher initial disability ratings of 20 percent for the left shoulder disability and 10 percent for GERD.  As noted in the rating decision, the effective dates for service connection for the left shoulder disability and GERD were adjusted to March 23, 2007 to accurately reflect the date of receipt of the Veteran's original claim.  The Veteran's claim for service connection for depression was still denied.  In a VA Form 9 substantive appeal received by VA in March 2009, the Veteran expressed his intent to seek further appeal of those issues.  He has not expressed disagreement or any intent to appeal the effective dates assigned for service connection for the left shoulder disability or GERD.

Subsequently, a May 2010 rating decision awarded the Veteran temporary total disability benefits pursuant to 38 C.F.R. § 4.30 for convalescence following left shoulder surgery, effective from February 8, 2010 through May 31, 2010.  From June 1, 2010, the disability rating assigned for the Veteran's left shoulder disability was returned to 20 percent.  Since the Veteran was provided a total 100 percent disability rating from February 8, 2010 through May 31, 2010, the Board will not consider the Veteran's entitlement to a higher initial disability rating for his left shoulder disability during that time.  Accordingly, the Board has characterized the issue concerning the Veteran's left shoulder disability as styled on the title page in order to reflect the same.

The Board also wishes to note that the Veteran filed a separate May 2008 claim for service connection for PTSD while his appeal of the RO's March 2008 denial of service connection for depression was still pending.  The PTSD claim was adjudicated separately and denied by the RO in a December 2008 rating decision.  A timely NOD as to that denial was received from the Veteran in March 2009; however, the Veteran did not subsequently perfect his appeal as to that issue by filing a substantive appeal.

In March 2010, the Veteran filed a request to reopen his claim for service connection for PTSD.  This request was initially denied by the RO in a May 2010 rating decision.   A timely NOD as to that denial was received from the Veteran in September 2010.  In a subsequent December 2011 rating decision, the RO determined that new and material evidence had been received to reopen the Veteran's claim for service connection for PTSD.  In adjudicating the substantive underlying claim, it determined that the evidence did not indicate a PTSD diagnosis, but rather, a diagnosis of panic disorder without agoraphobia that was shown to be related to his active duty service.  Based upon this finding, the RO apparently expanded the Veteran's claim for service connection for PTSD to include panic disorder without agoraphobia, and granted service connection.

The December 2011 rating decision does not mention the Veteran's concurrent appeal for service connection for depression; thus, it is unclear as to whether the RO's adjudication was intended to be dispositive as to the Veteran's appeal for service connection for depression.

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims, and in the context of psychiatric disorders, must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Under Clemons, a veteran cannot be held to a hypothesized diagnosis or one that he or she is incompetent to render when determining what his actual claim may be.  Clemons, 23 Vet. App. at 5.  The Court stated further that the Board should also consider alternative current conditions within the scope of the filed claim.  Id.   In light of the foregoing, the RO correctly expanded the Veteran's claim for service connection for PTSD to include panic disorder without agoraphobia.  Nonetheless, where the RO did not address possible service connection for depression, and there is evidence in the record of a diagnosis of depression, the Board accepts jurisdiction over the question of whether service connection may be separately granted for depression.  In doing so, it will not readjudicate the question of whether service connection may be granted for PTSD, as the Board considers that specific claim to have been fully adjudicated by the RO's December 2011 rating decision.

The issue of entitlement to service connection for an acquired psychiatric disorder, other than panic disorder without agoraphobia and PTSD, but to include depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  During all periods relevant to this appeal, the Veteran's left shoulder disability was manifested by recurrent shoulder dislocation, chronic pain, weakness, stiffness, and loss of left shoulder motion which consisted of flexion to at least 100 degrees and abduction to at least 90 degrees with no further loss of motion or function attributable to the Veteran's reported pain symptoms.

3.  During all periods relevant to this appeal, residuals associated with the Veteran's left shoulder disability have included three scars encompassing an area of 3 millimeters by 2 millimeters and one scar encompassing an area of 8 centimeters by 2 centimeters; all scars were superficial and free of pain, skin breakdown, inflammation, edema, or keloid breakdown, and did not result in any loss of motion or function.

4.  During all periods relevant to this appeal, the Veteran's GERD has been manifested by daily heartburn with reflux into his throat, mild epigastric tenderness, and intermittent vomiting that occurs approximately once per month that do not disturb his overall functioning; however, has not been manifested by dysphagia, pyrosis, substernal pain or pain in the arm or shoulder, weight loss, hematesis, melena, or anemia.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for chronic left shoulder dislocation have not been met or approximated for the periods before February 8, 2010 and from June 1, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5201, 5202 (2012).

2.  The criteria for an initial disability rating in excess of 10 percent for GERD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A pre-rating July 2007 letter provided the Veteran with notice of the information and evidence needed to substantiate his claims for service connection for disabilities due to a left shoulder disorder and acid reflux (also known as GERD).  This letter included notice of the process in which VA assigns disability evaluations and effective dates.  Further, this notification would also apply to the "downstream" issue of entitlement to a higher initial disability rating for those disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service personnel records, service treatment records, claims submissions, lay statements, identified and relevant private treatment records, and VA treatment records have been associated with the record.  The Veteran was also afforded VA examinations of his left shoulder in October 2008, April 2010, and August 2010, and of his GERD in October 2008.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature, etiology, and severity of the disabilities adjudicated herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
 
Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration.  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

A. Chronic Left Shoulder Dislocation

The Veteran's chronic left shoulder dislocation has been rated as being 20 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5201.  DC 5201 provides rating criteria for disabilities based upon loss of motion of the arm.  The stated criteria provide different rating schedules based upon whether the disability being rated involves the major (dominant) or minor (non-dominant) arm.  

Here, notations in the Veteran's post-service treatment records reflect that the Veteran is right-hand dominant.  See, e.g., March 2005 private treatment record from H.E.B. Bone & Joint Surgeons.  Hence, the disability at issue involves the Veteran's minor arm.  Under DC 5201, a maximum schedular 30 percent disability rating is assigned for disabilities of the minor arm that are marked by limitation of motion to 25 degrees from the side.

For the purpose of lending context to the criteria stated under DC 5201, the Board notes that the regulations identify that, for shoulder flexion and abduction motions, zero degrees represent the arm being at rest to the side, 90 degrees represents the arm being raised to shoulder height, and 180 degrees as representing full shoulder motion.  For external and internal rotation motions, zero degrees represents the arm being held at shoulder level with the forearm pointed forward.  Full external rotation consists of 90 degrees of upward rotation.  Full internal rotation consists of 90 degrees of downward rotation.  38 C.F.R. § 4.71, Plate I (2012).

Consistent with Schafrath, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that the Veteran's left shoulder disability may potentially be rated under DC 5202, which apply to disabilities involving impairment of the humerus.  Under those criteria, a 20 percent disability rating is assigned for disabilities of the minor arm that are manifested by recurrent dislocation of the humerus at the scapulohumeral joint.  A 40 percent disability rating is assigned for disabilities of the minor arm that are manifested by fibrous union of the humerus.  A 50 percent disability rating is assigned where the minor arm disability is manifested by nonunion of the humerus (false flail joint).  A maximum schedular 70 percent disability rating is assigned for disabilities of the minor arm that are manifested by actual loss of the head of the humerus (flail shoulder).

Still additional criteria for rating shoulder disabilities are available under DCs 5200 (for disabilities involving ankylosis of the scapulohumeral articulation) and 5203 (for disabilities involving impairment of the clavicle or scapula).  The criteria under DC 5200 are inapplicable in this case because the evidence does not show the presence of any ankylosis in the Veteran's shoulder.  Also, the criteria under DC 5203 do not assist the Veteran because it does not provide for schedular disability ratings higher than 20 percent.  Accordingly, neither DC 5200 nor DC 5203 will be considered in connection with this appeal.

The post-service evidence in this case includes an October 2008 VA examination report which reflects the Veteran's complaints of recurring left shoulder dislocations.  The Veteran stated that his dislocations were accompanied by flare-ups of pain that prevented him from moving his left arm.  Occupationally, he reported that he was working as a restaurant manager, and that despite his reported symptoms, he did not miss any work due to his left shoulder disability.  The Veteran also denied experiencing any impairment of his ability to perform activities of daily living.

During examination of the shoulder, the Veteran was able to demonstrate left shoulder motion which included forward flexion to 110 degrees, abduction to 95 degrees, internal rotation to 85 degrees, and external rotation to 50 degrees.  All demonstrated motion was accompanied by complaints of pain and observable anterior dislocation of the shoulder.  Tenderness was noted in the bicipital groove, acromioclavicular joint, and at the left deltoid.  Still, the examiner stated that there was no further effect due to incoordination, weakness, fatigue, or lack of endurance.  Grip strength of the left hand and sensation in the left upper extremity were both normal.  X-rays taken during the examination did not reveal any evidence of fractures or arthritis.  The examiner diagnosed chronic dislocation of the left shoulder, status post arthroscopic repair in April 2005, with continued pain and recurring dislocation with progressive symptoms.

Overall, the examiner determined that the Veteran's occupation was affected to the extent that he experienced recurring dislocations and was unable to lift with his left arm. As noted above, however, the Veteran stated that he was employed and denied that his left shoulder problems affected his employment or activities of daily living.

An October 2009 VA treatment record reflects complaints of chronic left shoulder pain that was treated with a lidocaine injection.  Subsequent VA treatment records through April 2010 reflect ongoing complaints of chronic left shoulder pain.  Although the Veteran appeared to report intermittent numbness in his shoulder during that time, repeated neurological examinations did not reveal any positive findings.

During treatment in December 2009, he reported that dislocations in his left shoulder were occurring twice per week and were precipitated by simple activities such as rolling over in bed or reaching for objects.  During examination, the Veteran was able to produce left shoulder motion which included flexion to 124 degrees and abduction to 90 degrees.  Instability was noted in the shoulder.  Rotator cuff strength was excellent, and again, a neurovascular examination was normal.  X-rays of the left shoulder were positive for a large Hill-Sachs lesion.  Although the Veteran reported that he was not working, he did not indicate that his lack of employment was due to his left shoulder disability.  Moreover, he indicated that he was looking to return to school while working on a part-time basis.  Indeed, records from psychiatric VA treatment reflect that the Veteran reported that he was enrolled for 12 credit hours at the local community college for the upcoming spring semester in pursuit of a degree in social work.

In January 2010, the Veteran underwent a CT study of his left shoulder which confirmed the presence of a large Hill-Sachs deformity.  The study also indicated the presence of multiple loose bodies that were adjacent to the Hill-Sachs lesion, as well as an apparent osseous Bankart lesion.

In February 2010, the Veteran returned for follow-up VA treatment, complaining of recurring dislocations of his left shoulder.  At that time, the treating VA physician recommended that the Veteran undergo surgery for a left shoulder arthroscopy revision, anterior shoulder stabilization procedure, and repair of Hill-Sachs and possible labral lesion.  During this treatment visit, the Veteran demonstrated flexion to 120 degrees and abduction to 90 degrees, albeit with 2+ anterior instability with guarding.  Once again, motor function and sensation in the left upper extremity were intact.

Later that month, the Veteran underwent the recommended left shoulder surgery.  As noted above, the RO's May 2010 rating decision awarded a period of temporary total disability benefits for convalescence, effective from February 8, 2010 through May 31, 2010.

X-rays taken during VA treatment in June 2010 revealed only post-surgical changes.  In August 2010, the Veteran was evaluated by his treating VA orthopedist.  During that examination, he reported persistent mild left shoulder pain, but did not report any acute distress, stated that he did not feel any instability in his left shoulder, and related that he had not experienced any dislocations since the February 2010 surgery.

In August 2010, the Veteran was afforded a new VA examination to explore the condition of his left shoulder after surgical convalescence.  At that time, he reported symptoms of pain, weakness, stiffness, and fatigability in his left shoulder.  According to the Veteran, his pain symptoms were a six out of 10 in severity and included daily flare-ups that lasted for several hours and resulted in avoidance of using his left arm for any physical activities.  The Veteran stated that these flare-ups were caused by reaching and pulling activities and by weather conditions such as cold rain, ice, snow, and sleet.  Once again, the Veteran stated that he had not experienced any dislocations since his February 2010 surgery.  The Veteran also reported having a post-surgical scar; however denied having any symptoms or treatment associated with the scar.

During the examination, the Veteran demonstrated left shoulder motion which included flexion to 100 degrees, abduction to 110 degrees, external rotation to 10 degrees, and internal rotation to 50 degrees.  Pain and weakness was reported during all motion; nonetheless, repetitive motion did not result in any further loss of motion.  Consistent with the Veteran's report that he had not experienced any dislocations since his February 2010 surgery, the examiner did not observe any instability.  X-rays of the left shoulder again revealed post-surgical changes and an apparent Hill-Sachs deformity.  Functionally, the examiner concluded that the Veteran was unable to reach overhead or reach and pull with his left arm.  In that regard, the examiner noted that the Veteran had virtually no overhead motion and no external rotation.

Throughout the course of this appeal, the Veteran's left shoulder disability has been manifested by pain, weakness, and stiffness that has been productive of diminished left shoulder motion.  Although the evidence shows that the Veteran experienced recurrent dislocations of his left shoulder prior to his February 2010 surgery, the Veteran has expressly denied having any more dislocations since the surgery.  
Concerning the diminished motion of his shoulder, the evidence shows that all left  shoulder motion from the side was well in excess of 25 degrees.  In that regard, the evidence shows that the Veteran was consistently able to produce flexion to at least 100 degrees and abduction to at least 90 degrees.

The Board acknowledges that all motion was accompanied by reported pain and observable dislocations of the shoulder.  Nonetheless, repetitive motion performed during the October 2008 VA examination did not reveal any further loss of function due to the reported pain or other symptoms.  Subsequent records through August 4, 2010 similarly do not indicate any further loss of function that was attributable to the Veteran's reported pain symptoms.  Repeated tests of motor strength and grip strength were consistently within normal limits.  Also, the Veteran repeatedly denied experiencing any impairment of his activities of living or employment.  Even taking the Veteran's pain symptoms into consideration, given the extent of left shoulder motion and overall shoulder function demonstrated by the Veteran over that time, the Board does not find that a higher disability rating is warranted based upon the Veteran's reported pain.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  

The Board acknowledges that the Veteran was able to produce only 10 degrees of left shoulder external rotation during his August 4, 2010 VA examination.  Nonetheless, the applicable criteria under DC 5201 contemplates specifically that only limitation of arm motion to 25 degrees "from the side" warrants a 30 percent disability rating for the minor arm.  Notwithstanding the Veteran's demonstrated loss of external rotation, the Board concludes that in specifying arm movements that are "from the side", the rating criteria appear to contemplate flexion and abduction motions while excluding from consideration external or internal rotation motions.  See 38 C.F.R. § 4.71, Plate I (2012) (illustrating the differences between arm flexion, abduction, and rotation motions).  Accordingly, the Veteran is not entitled to a higher disability rating on the basis of the diminished left shoulder external rotation.  As noted above, there are no other rating criteria that may be applied in rating the Veteran's left shoulder disability, even on the basis of diminished left arm external rotation.

In consideration of DC 5202, the Board notes that the evidence over the entire course of the Veteran's appeal does not show the presence of any fibrous union of the humerus, false flail joint or nonunion of the humerus, or flail shoulder or actual loss of the head of the humerus.  As such, for all periods relevant to this appeal, a higher disability rating also may not be awarded under DC 5202.

Overall, the symptoms associated with the Veteran's service-connected chronic left shoulder dislocation do not met the criteria for an initial disability rating higher than 20 percent prior to February 8, 2010 and from June 1, 2010.   To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

B. Residual Left Shoulder Scars

Separate disability ratings may be assigned for separate and distinct manifestations, even if arising from the same injury.  See 38 C.F.R. § 38 C.F.R. § 4.14 (2012) (noting that the evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes prohibited pyramiding); but see Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a veteran has separate and distinct manifestations from the same injury he should be compensated under different diagnostic codes).  Accordingly, the Board has also considered whether a separate evaluation is warranted for the residual scars from the Veteran's left shoulder surgery.

During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  These revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received in March 2007, prior to October 23, 2008, the revised criteria are not for application in his case.  The revisions allow for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  However, no such request has been made in this case. Accordingly, the Veteran's residual left shoulder scars will not be considered under the revised criteria.

During the August 2010 VA examination, the examiner noted multiple scars that were residuals of the Veteran's left shoulder surgery.  Specifically, he noted three separate surgical scars located on the left shoulder that each encompassed an area of 3 millimeters by 2 millimeters.  None of these scars were painful on examination and were each free of any skin breakdown, inflammation, edema, or keloid breakdown.  Overall, the examiner characterized these scars as being superficial and concluded that they did not involve any underlying soft tissue loss or damage.  The examiner also noted a separate and distinct scar that was located at the anterior deltoid.  This scar encompassed an area of 8 centimeters by 2 centimeters.  This scar was also not painful on examination and did not involve any skin breakdown, inflammation, edema, or keloid breakdown.  Overall, the examiner opined that the Veteran's limited left shoulder motion was not attributable to any of the scars.

A separate disability rating for any of the Veteran's residual scars is not warranted in this case, as there is no evidence that any of the Veteran's scars were deep, caused limited motion or other loss of function, exceeded 144 square inches (929 square centimeters), were unstable, or were painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).  Accordingly, a separate disability rating for any of the Veteran's residual left shoulder scars is not warranted.

C. GERD

As discussed above, service connection for GERD was awarded by the RO's March 2008 rating decision.  After the Veteran appealed the RO's assignment of a noncompensable initial disability rating, a later November 2008 rating decision assigned a 10 percent initial disability rating for GERD pursuant to 38 C.F.R. § 4.114, DC 7346.

Under DC 7346, which is applied for disabilities analogous to hiatal hernia, a 10 percent disability rating is assigned for disabilities manifested by two or more of the symptoms required for a 30 percent rating of less severity.  A 30 percent disability rating is assigned for disabilities marked by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum schedular 60 percent disability rating is assigned for disabilities marked by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Again, the Board has considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, however, the Board finds that there are no other potentially applicable criteria that may be used to rate the Veteran's GERD.

In his claims submissions, the Veteran simply alleges without elaboration that he is entitled to a higher disability rating than 10 percent for GERD.  Nonetheless, based upon the symptomatology shown in the evidence in this case, the Board does not find that the Veteran is entitled to a disability rating higher than 10 percent under DC 7346.

In that regard, the Board notes that the post-service VA treatment records indicate a known history of GERD but do not reflect any treatment for GERD or its associated symptoms.  Similarly, post-service private treatment records in the claims file make no mention of the Veteran's GERD.

The only relevant medical evidence in the claims file is the report from an October 2008 VA examination.  The report reflects that the Veteran reported that he was having daily heartburn with reflux into his throat.  He reported vomiting once a month but denied having symptoms of dysphagia, hematemesis, melena, regurgitation, or nausea.  He stated that symptoms were worse after eating certain foods.  Although he reported that he was managing his symptoms with Cimetidine, he denied experiencing any side effects due to the medication.  Functionally, he also denied having any GERD-related problems with his occupational functioning or activities of daily living.  A physical examination performed at that time revealed mild epigastric tenderness but was otherwise normal.

The foregoing evidence shows that the Veteran's GERD has been manifested by persistent and daily heartburn and reflux that may be characterized as epigastric distress and regurgitation.  Nonetheless, by the Veteran's own history, his GERD has not been manifested by any other symptoms required for a 30 percent disability rating under DC 7346, to include dysphagia, pyrosis (burning sensation in the chest), or substernal pain or pain in the arm or shoulder.  As noted by the Veteran, his GERD-related symptoms did not disturb his functioning; moreover, physical examination during the VA examination revealed only mild epigastric tenderness.  In view of the foregoing, the Veteran's symptoms do not appear to be productive of considerable impairment of health.  Although the record does seem to suggest intermittent vomiting that occurred once per month, the evidence does not indicate that the Veteran experienced any weight loss, hematesis, melena, or anemia.  Under the same analysis as noted above, there is certainly no evidence that the Veteran's vomiting and reported pain has resulted in severe impairment of health.

Overall, the symptomatology associated with the Veteran's GERD is not consistent with the assignment of a disability rating higher than 10 percent under DC 7346.    Accordingly, the Veteran's claim for an initial disability rating in excess of 10 percent for GERD must be denied.  38 C.F.R. §§ 4.3, 4.7.

D. Extra-schedular Consideration/TDIU

As noted above, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. 589.  In that regard, the Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that any of the Veteran's disabilities considered here are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).
	
The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular ratings for the service-connected disabilities.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for each of the disabilities contemplated in this decision.  As discussed above, there are higher ratings available under potentially applicable diagnostic codes, but the Veteran's disabilities are not productive of the manifestations necessary to warrant higher ratings.  As such, it cannot be said that the available schedular ratings for the Veteran's disabilities are inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected chronic left shoulder dislocation and GERD, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.

The Board also acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is therefore part of the claim for an increased rating.  Nonetheless, the evidence in this case does not raise a TDIU claim, either expressly or implicitly.  In this regard, the evidence shows that the Veteran has consistently denied that his disabilities have affected his activities of daily living or occupational performance.  Indeed, the evidence shows that the Veteran maintained employment as a restaurant manager before returning to school in pursuit of a degree in social work.  Under the circumstances, the Board will not endeavor to consider entitlement to TDIU in connection with this appeal.

E.  Staged Ratings

The Board has also considered whether further "staged" disability ratings for any of the foregoing disabilities are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for further staged disability ratings for any of the disabilities under consideration.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for chronic left shoulder dislocation, prior to February 8, 2010 and from June 1, 2010, is denied.

Entitlement to an initial disability rating in excess of 10 percent for GERD is denied.


REMAND

For the reasons discussed fully above, the Board maintains jurisdiction over the issue of whether the Veteran is entitled to service connection for an acquired psychiatric disorder other than panic disorder without agoraphobia and PTSD, but to include depression.

Evaluation of the same manifestations under different diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14 (2009).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Separate ratings may be granted only when "none of the symptomatology for any one of [the claimed conditions] is duplicative of or overlapping with the symptomatology of the other ... conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (emphasis infra.).

As discussed above, in March 2007, the Veteran filed a claim seeking service connection for depression.  VA treatment records dated from February 2008 through September 2010 reflect ongoing complaints of various psychiatric symptoms which include depression.  Indeed, a February 2008 treatment record reflects multiple psychiatric diagnoses which include depression.  A November 2008 treatment record indicates a diagnosis of depressive disorder, NOS.

The Veteran was afforded a VA psychiatric examination in February 2011.  Following review of he claims file, interview of the Veteran, and a mental status examination, the VA examiner provided a multi-axis diagnosis that included an Axis I diagnosis of panic disorder without agoraphobia.  The examiner did not, however, address a possible depressive disorder diagnosis.  In that regard, he did not acknowledge or discuss the prior depression diagnoses given during the February 2008 and November 2008 VA treatments; nor did he offer an opinion in which he ruled out or concurred with the prior depression diagnoses.

Under the circumstances, the Board finds that the February 2011 VA examination is incomplete for purposes of determining whether service connection may be separately awarded for the Veteran's claimed depression.  Accordingly, the Veteran should be arranged to undergo a new VA psychiatric examination to determine whether he has depression or depressive disorder, NOS, and if so, whether the symptoms associated with that disorder may be distinguished from the symptoms related to the Veteran's service-connected panic disorder without agoraphobia.  38 C.F.R. § 3.359(c)(4).

Prior to arranging the examination described above, in order to insure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any private or VA treatment providers who have rendered psychiatric treatment since September 2010.  VA must then make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.
Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for an acquired psychiatric disorder other than panic disorder without agoraphobia and PTSD, but to include depression and depressive disorder, NOS.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination for his claimed depression and depressive disorder, NOS.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided psychiatric treatment since September 2010.

2.  Make efforts to obtain any private or VA treatment records identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the development actions described above have been performed, the Veteran should be afforded a VA psychiatric examination to determine whether he has current depression or depressive disorder, NOS, and if so, to determine whether the symptoms attributable to the Veteran's depression or depressive disorder, NOS can be distinguished from those attributable to his service-connected anxiety disorder with agoraphobia.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

An interview of the Veteran and all tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings from the examination, the VA examiner should determine whether the Veteran has current depression or depressive disorder, NOS.  In providing the requested diagnosis, the VA examiner should state with specificity how the Veteran's current and previous symptomatology, as reported by the Veteran and noted in the evidence in the claims file, does or does not meet the DSM-IV criteria for depression or depressive disorder, NOS.

If the examiner diagnoses depression or depressive disorder, NOS, then the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater likelihood) that such disorder is related to either his periods of active duty service from August 2000 through March 2001 or from December 2003 through June 2005.  A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, findings from the examination, and supporting medical principles, and, should take into account and address the symptoms, findings, and diagnoses expressed in the relevant service treatment records, post-service treatment records, statements from the Veteran, and the previous February 2011 VA examination report.

Also, if the examiner diagnoses depression or depressive disorder, NOS, the examiner must provide an opinion as to whether the symptoms related to the Veteran's depression or depressive disorder, NOS can be distinguished from the symptoms related to his service-connected anxiety disorder without agoraphobia.  If the examiner determines that such symptoms can be distinguished, then the examiner should identify the symptoms that are attributable to the Veteran's depression or depressive disorder, NOS.

All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder other than panic disorder without agoraphobia and PTSD, but to include depression and depressive disorder, NOS, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


